      Case: 1:19-cv-01558-WHB Doc #: 22 Filed: 05/18/20 1 of 8. PageID #: 663




                     IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISON


    BARBARA AIELLO,                              )   CASE NO.1:19-CV-01558
                                                 )
                                                 )
               Plaintiff,
                                                 )   MAGISTRATE JUDGE
                                                 )   WILLIAM H. BAUGHMAN, JR.
        v.
                                                 )
                                                 )   MEMORANDUM OPINION AND
    COMMISSIONER OF SOCIAL
                                                 )   ORDER
    SECURITY,
                                                 )
                                                 )
               Defendant.


                                       Introduction

        Before me1 is an action by Barbara Aiello under 42 U.S.C. §§ 405(g), 1383 (c)(3)

seeking judicial review of the 2018 decision of the Commissioner of Social Security that

denied Aielllo’s 2016 application for Disability Insurance Benefits and Supplemental

Security Income.2 The Commissioner has answered3 and filed the transcript of the

administrative proceedings.4 Pursuant to my initial5 and procedural6 orders, the parties have



1
  The parties have consented to my exercise of jurisdiction and the matter was transferred
to me by United States District Judge Donald C. Nugent. ECF No. 19.
2
  ECF No. 1.
3
  ECF No. 9.
4
  ECF No. 10.
5
  ECF No. 6.
6
  ECF No. 11.

                                             1
     Case: 1:19-cv-01558-WHB Doc #: 22 Filed: 05/18/20 2 of 8. PageID #: 664



briefed their arguments7 and filed supplemental fact sheets and charts.8 Aiello has filed a

reply brief.9

       In addition, the parties have met and conferred as to further narrowing the issues

before me, agreeing that the “ALJ’s Listing and credibility analyses are no longer at

issue.”10 The parties then participated in a telephonic oral argument.11

       For the following reasons, the decision of the Commissioner will be affirmed.

                                            Facts

       The salient background facts are briefly stated. Aiello was born in 1958, making her

a person of advanced age at all relevant times.12 She has a high school education and her

past relevant work was as a nanny.13 The ALJ found anxiety disorder and affective disorder

as severe impairments but did not find that they met or medically equaled a listing.14

       The ALJ determined that Aiello has an RFC to perform a full range of light work at

all exertional levels, but with the following non-exertional limitations: “can do no complex

tasks, but can do simple, routine tasks; the tasks should be low stress, i.e., no high

production or piece rate work and no arbitration, confrontation, negotiation, and




7
  ECF Nos. 13 (Aiello), 16 (Commissioner).
8
  ECF Nos. 13, Attachment 1 (Aiello), 16, Attachment 1 (Commissioner).
9
  ECF No. 16.
10
   ECF No. 18.
11
   ECF No. 21.
12
   Tr. at 22.
13
   Id. at 22-23.
14
   Id. at 17. As noted, the parties agreed that this conclusion was no longer at issue.

                                              2
     Case: 1:19-cv-01558-WHB Doc #: 22 Filed: 05/18/20 3 of 8. PageID #: 665



supervision; no commercial driving; and only superficial interaction with coworkers and

supervisors, meaning short durations, no more than 5 minutes per person and for a definite

stated purpose.”15

       In forming the RFC, the ALJ first discussed treatment notes pertaining to Aiello’s

resumption of treatment for her depression in September 2015 and continuing through

February 2018.16 The ALJ characterized the results from mental status examinations during

the period of April 2017 through February 2018 as showing that Aiello was doing well

with her medications, was “insightful and cooperative,” and was demonstrating

“significant improvement in her mental health.”17

       As for the opinion evidence, the ALJ gave great weight to the opinions of state

agency consultants.18 They opined that Aiello is capable of “completing simple, short

cycle, routine tasks at a moderate pace, and superficial interactions with coworkers and

supervisors.”19 Further, great weight was given to the opinion of Dr. Silverstein, an internal

medicine consultant.20 His report found no significant limitations on lifting or carrying,

nor on posture, manipulation or environmental considerations.21




15
   Id. at 19.
16
   Id. at 20-21.
17
   Id. at 21 (citations omitted).
18
   Id. (citations omitted).
19
   Id. (citations omitted).
20
   Id. at 22 (citation omitted).
21
   Id.

                                              3
     Case: 1:19-cv-01558-WHB Doc #: 22 Filed: 05/18/20 4 of 8. PageID #: 666



       But little weight was given to a letter prepared by Valerie Treisch-Chirdon, a

licensed social worker.22 The ALJ initially observed that although Treisch-Chirdon was

not an acceptable medical source, her letter was nevertheless “taken into consideration.”23

But the ALJ went on to state that the Treisch-Chirdon letter was “vague,” and that while it

summarized some observable behaviors, it did not “adequately describe the functional

limitations of [Aiello].”24 Further, the ALJ found that even the behavior noted by Treisch-

Chirdon was inconsistent with the mental status exam notes that showed Aiello had “an

appropriate affect, a logical thought process and content” and was demonstrating “less

depress[ion]” along with “improved energy.”25

       The VE testified that Aiello could no longer perform her past work as a nanny.26

The VE further testified that although Aiello’s ability to work at all exertional levels was

compromised by her non-exertional limitations as reflected in the RFC, there were

nonetheless sufficient jobs in the national economy that Aiello could perform.27

       Aiello was thus found not to be disabled.28




22
   Id. (citation omitted).
23
   Id.
24
   Id.
25
   Id.
26
   Id.
27
   Id. at 23.
28
   Id. at 24.

                                             4
     Case: 1:19-cv-01558-WHB Doc #: 22 Filed: 05/18/20 5 of 8. PageID #: 667



                                        Analysis

      The Commissioner’s decision is here analyzed under the well-known substantial

evidence standard.

      Following the parties conference that limited the issues, two issues remain:

      1.      Does substantial evidence support the decision to give little weight to

Treisch-Chirdon’s opinion?

      2.     Did the ALJ properly include all relevant limitations in the RFC, specifically

the limitation by the state agency reviewer that Aiello could perform no tasks requiring

close, sustained concentration?

      Weight assessment of Treisch-Chirdon opinion

      Aiello concedes that the state agency reviewer’s opinion considered the Treisch-

Chirdon letter and further concedes that the Triesch-Chirdon letter did not opine as to how

any observed impairment caused any work-related limitation. I further note, as does the

Commissioner, that because the Triesch-Chirdon letter was from a non-acceptable medical

source, the ALJ was not required to give “good reasons” for the weight given.29 Opinions




29
  See, Thiele v. Berryhill, 2017 WL 1207977, at *17 (N.D. Ohio March 10, 2017)
(citations omitted); report and recommendation adopted, Thiel v. Comm’r of Social
Security, 2017 WL 1199097 (N.D. Ohio March 31, 2017).

                                            5
     Case: 1:19-cv-01558-WHB Doc #: 22 Filed: 05/18/20 6 of 8. PageID #: 668



from such other sources should nonetheless be evaluated and the ALJ should “provide[]

some basis for why he was rejecting the opinion.”30

       That said, the ALJ here did evaluate the Triesch-Chirdon letter and specifically

found that it was vague, did not describe any functional limitations and was not supported

by the treatment notes. As such, the ALJ more than adequately complied with the

applicable regulations and provided a judicially reviewable basis in the record for not

giving greater weight to this opinion.

       Additional limitation in the RFC

       As described above, this issue is a fairly narrow question of whether the ALJ erred

by not including language in the RFC precluding Aiello from performing tasks requiring

close, sustained concentration.

       Aiello argues that had this limitation been incorporated into the RFC she would be

off task more than twenty percent of a workday or miss more than two days of work per

month, thus eliminating her from any possible jobs.31 The Commissioner in turn contends

first that Aiello cannot now complain that the hypothetical to the VE was incomplete since

she had the chance to ask the VE about additional limitations but failed to do so.32

Moreover, the Commissioner asserts that the state agency opinion at issue was framed in



30
   Cruse v. Comm’r of Social Security, 502 F.3d 532, 541 (6th Cir. 2007) (citing SSR 06-
03P).
31
   ECF No. 13 at 18.
32
   ECF No. 16 at 16 (citing McClanahan v. Comm’r of Soc. Sec., 474 F.3d 830, 837 (6th
Cir. 2006).

                                            6
     Case: 1:19-cv-01558-WHB Doc #: 22 Filed: 05/18/20 7 of 8. PageID #: 669



terms of permitting Aiello to perform 2-4 step routine tasks without fast pace or strict

standards but not tasks requiring close, sustained concentration.33 The Commissioner

further observes that the terms “close” and “sustained” are separated by a comma,

suggesting that they are to be read together, and not as Aiello suggests as close or

sustained.34

       “[B]y declining to question the VE on cross-examination, any objections were

waived and there are no grounds for relief based on either inaccuracies of the VE’s

testimony or a conflict between the VE’s testimony and the DOT.”35 Further, there is no

evidence in the record or in credited opinion that Aiello would be off task more than twenty

percent of a workday or miss more than two days per month. Even if the state agency

opinion were understood as Aiello would have it, that opinion does not require that the

RFC include a limitation specifying that Aiello would miss work time as she contends. The

lack of evidence on this point falls on Aiello since the claimant bears the burden of proving

her functional limitations through step five.36 Finally, the mere fact that the ALJ asked the

VE about certain hypothetical limitations does not mean that the ALJ is then required to

adopt them into the RFC.37




33
   Id.
34
   Id. (emphasis original).
35
   Zorn v. Comm’r of Social Security, 2015 WL 5545257, at *4 (E.D. Mich. Sept. 18,
2015) (adopting report and recommendation) (citation omitted).
36
   20 C.F.R. § 404.1512(a)(1); Parrish v. Berryhill, 2017 WL 2728394, at * 13 (N.D.
Ohio June 8, 2017)
37
   Sayler v. Comm’r of Soc. Sec., 574 Fed. Appx. 595, 596 (6th Cir. 2014) (per curiam).

                                             7
     Case: 1:19-cv-01558-WHB Doc #: 22 Filed: 05/18/20 8 of 8. PageID #: 670



      Thus, I find no error in the handling of Step Five in this case.

                                       Conclusion

      Accordingly, and for the reasons stated, the decision of the Commissioner to deny

the application of Barbara Aiello for disability insurance benefits and supplemental

security income is hereby affirmed.

      IT IS SO ORDERED.

Dated: May 18, 2020                              s/William H. Baughman Jr.
                                                 United States Magistrate Judge




                                             8
